Citation Nr: 0104097	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-09264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1961.  He appeals to the Board of Veterans' Appeals 
(Board) from a May 1998 RO decision which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for tinnitus.


FINDINGS OF FACT

1.  In a November 1981 decision, the RO denied a claim for 
service connection for tinnitus, and the veteran did not 
appeal that determination.

2.  Evidence received since the November 1981 decision 
includes some evidence which is neither cumulative nor 
redundant of previous considered evidence, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
tinnitus.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
November 1981 RO decision, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Army from December 
1958 to January 1961.  His military occupational specialty 
was light weapons infantry.  His service medical records 
include an April 1959 document which notes that he was given 
a physical profile for bilateral hearing loss; it was stated 
he should not be subject to acoustic trauma without use of 
ear defenders, and he should not perform duty requiring a 
high degree of bilateral hearing loss.  An October 1959 
clinic record notes the veteran would be referred for an ENT 
(ear, nose, and throat) ear evaluation because of traumatic 
tinnitus from machine gun fire.  He was seen the next day in 
October 1959, at which time it was noted his chief complaint 
was persistent ringing all over his head since his basic 
training last year.  It was noted that ENT examination was 
essentially normal, hearing was normal, and tinnitus was 
central and not in his ears.  The veteran's December 1960 
service separation examination is negative for complaints or 
findings of tinnitus.

In June 1981, the veteran filed a claim for service 
connection for tinnitus (and for hearing loss).

In a September 1981 statement, the veteran's wife related 
that he had a VA hearing test in July 1981 and a doctor had 
recommended a tinnitus masker.

In October 1981, the veteran had a VA compensation 
examination.  He wrote, on the history portion of the form 
for the general medical examination, that ringing in the ears 
first occurred in service when he was a machine gunner, at 
which time he went on sick call and a doctor told him the 
problem would come and go and he would have to live with it.  
The veteran further wrote that he now had ringing in his ears 
all the time, and that he had a VA test in July 1981.  VA 
audiometric, ENT, and general medical examinations in October 
1981 collectively note bilateral high frequency hearing loss 
but do not contain findings or a diagnosis of tinnitus. 

The above summarized evidence was on file at the time of a 
November 1981 RO decision which denied service connection for 
tinnitus (service connection for hearing loss was also 
denied).  By a December 1981 letter, the veteran was notified 
of this determination, but he did not appeal.  Evidence 
submitted since the November 1981 RO decision, pertaining to 
the tinnitus issue, is summarized below.

In April 1998, the veteran filed an application to reopen his 
claim for service connection for tinnitus.

In May 1998, the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hearing loss.  The veteran appealed this decision.

In his May 1999 substantive appeal, the veteran related that 
tinnitus was noted in service, and he argued that he had 
current tinnitus related to service.

In June 1999, the RO obtained VA outpatient records dated 
from April to July 1981.  These medical records include a 
history from the veteran that he first had ringing in the 
ears in service after shooting guns, and that he had been 
having ringing in both ears for several months.  The 1981 
medical records include a current diagnosis of tinnitus, and 
recommended treatment included a tinnitus masker.  The 
records also note current hearing loss and a history of noise 
exposure from machine gun fire in service.

Analysis

The November 1981 RO decision, which denied a claim for 
service connection for tinnitus, was not appealed by the 
veteran, and thus the decision becamed final, although the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence on file at the time of the 1981 RO decision included 
service medical records from the veteran's 1958-1961 active 
duty, noting he was seen in 1959 for tinnitus.  Also on file 
were post-service VA examinations from 1981 which contain no 
findings or diagnosis of tinnitus.  Also on file were written 
lay statements giving a history of tinnitus.  Evidence 
received since the 1981 RO decision includes VA outpatient 
records from 1981 which include a current diagnosis of 
tinnitus as well as a history of tinnitus from noise exposure 
in service.  

In the judgment of the Board, some of the evidence received 
since the 1981 RO decision is new, in that it is neither 
cumulative nor redundant of previously considered evidence, 
and it is also material, in that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for tinnitus.  Thus the 
Board holds that the claim for service connection for 
tinnitus has been reopened by new and material evidence.  
This does not mean that service connection is granted; 
rather, the merits of the claim must be further reviewed, 
after development of evidence discussed in the remand below.


ORDER

The claim for service connection for tinnitus has been 
reopened by new and material evidence; and to this extent, 
the appeal is granted.


REMAND

As noted above, the Board has reopened the claim for service 
connection for tinnitus.  The file shows there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to this claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat.2096 (2000).  In 
particular, an effort should be made to obtain any additional 
post-service medical records concerning tinnitus, and the 
veteran should be provided with a VA examination.

Further procedural development is also required on an issue 
of whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
hearing loss.  As correctly pointed out by the veteran's 
representative, in written argument submitted to the Board in 
January 2001, the file shows the veteran has filed a timely 
notice of disagreement with a recent RO decision which denied 
an application to reopen the claim for service connection for 
hearing loss.  The file indicates that in May 1998 the RO 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for hearing loss, 
and by a May 13, 1998 letter the RO notified the veteran of 
this adverse decision.  The veteran's substantive appeal form 
(VA Form 9) on the tinnitus issue also constitutes a notice 
of disagreement on the hearing loss issue.  The VA Form 9 was 
dated by the veteran on May 11, 1999, and although the form 
is date-stamped as received by the RO on May 14, 1999, there 
is no postmarked envelope accompanying the form, and thus it 
may be presumed to have been received 5 days earlier.  
38 C.F.R. § 20.305.  Inasmuch as this notice of disagreement 
on the hearing loss issue is deemed to have been received 
within 1 year of notice of the adverse decision, is is 
timely.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The Board 
will remand the hearing loss issue so that the RO can provide 
the veteran with a statement of the case and give him an 
opportunity to perfect an appeal by filing a timely 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302; Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for tinnitus 
since his release from active duty.  The 
RO should then obtain copies of the 
related medical records.

2.  The RO should have the veteran 
undergo a VA examination to determine the 
existence and etiology of tinnitus.  The 
claims folder must be provided to and 
reviewed by the examiner in conjuction 
with the examination.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology of any current tinnutus, 
including whether it is related to the 
findings shown in service.

3.  Thereafter, the RO should review the 
claim for service connection for 
tinnitus.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

4.  The RO should also provide the 
veteran with a statement of the case on 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for hearing 
loss.  The veteran should be given an 
opportunity to perfect an appeal of such 
issue by filing a timely substantive 
appeal.  If he does perfect an appeal on 
such issue, it should be certified to the 
Board for appellate review.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

